Case 1:18-cv-08248-RA Document 46-20 Filed 03/29/19 Page 1 of 8




                      EXHIBIT 20
                       Case 1:18-cv-08248-RA Document 46-20 Filed 03/29/19 Page 2 of 8
[logo]                    Republic and Canton of Geneva
POST TENEBRAS LUX         DEPARTMENT OF JUSTICE             Geneva, August 8, 2018
                          Public Prosecutor


Public Prosecutor                      [stamp:]                                                                       P/2949/2017/MSC - Box 216
Route de Chancy, 6B
                                                  RECEIVED on                                 1211 GENEVA 3
P.O. Box 3565
CH-1211 GENEVA 3                                    10 AUG 2018                      R                  [bar code]
www.ge.ch/justice                                                                             98.41.900053.10267365
                                                                                     [logo:] LA POSTE


                                                                                     Mr. Didier Bottge, Esq.
                                                                                     Bottge & Partners SA
                                                                                     Rue François-Bellot 1
                                                                                     1260 Geneva
           Ref.: P/2949/2017 MSC
                    To be included in all correspondence


           Subject:          partial lifting of sequester


           Dear Sir,

           In the case referenced above, the Public Prosecutor hereby orders
                     The lifting of the sequester of
                         o   the items inventoried by court bailiff and currently held at the customs office at the
                             Free Port;
                         o   with the exception of
                                   •   the items identified by the archeologists and removed by the Finance Brigade
                                       to a local owned by the Federal Customs Administration by order of the Public
                                       Prosecutor (Appendix 1);
                                   •   the items identified by the archeologists and subject to examination by the
                                       appraiser CAVIGNEAUX, in accordance with the Appendix to the draft
                                       appointment of an appraiser (Appendix 2).
           This partial lifting of sequester is due to the foreseeable material impossibility of conducting all of the
           inspections necessary to allay the suspicion of unlawful origin of some items. It may not be relied upon
           as evidence of the lawful origin of the items.
           The Public Prosecutor would like to remind you that you are invited to comment on the draft
           appointment of the appraiser CAVIGNEAUX.
           Yours sincerely,
                                                                                                               [stamp :]
                                                                                    [signature]               *PUBLIC
                                                                                                            PROSECUTOR*
                                                                                    Claudio Mascotto
                                                                                    Public Prosecutor           [emblem]

           Appendices referenced                                                                           of the REPUBLIC &
           CC: AFD and BFIN                                                                                    CANTON of


MP_M_211                                Public Prosecutor - Tel.: +41 22 327 64 63/64 - Fax: +41 22 237 65 00                       MSC
Certified mail            Opening hours: 8:00 a.m.-12:00 p.m. / 2:00- 5:00 p.m/ Tel. 8:30 a.m. - 12:00 p.m. 2:00- 5:00 p.m.
                                Directions to Geneva Courthouse: line 14, Quidort stop / lines 2 & 19, Claire Vue stop
Case 1:18-cv-08248-RA Document 46-20 Filed 03/29/19 Page 3 of 8
Case 1:18-cv-08248-RA Document 46-20 Filed 03/29/19 Page 4 of 8
Case 1:18-cv-08248-RA Document 46-20 Filed 03/29/19 Page 5 of 8
Case 1:18-cv-08248-RA Document 46-20 Filed 03/29/19 Page 6 of 8
Case 1:18-cv-08248-RA Document 46-20 Filed 03/29/19 Page 7 of 8
Case 1:18-cv-08248-RA Document 46-20 Filed 03/29/19 Page 8 of 8
